Citation Nr: 1036702	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  01-03 549A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for 
residuals of a pleural cavity injury secondary to a shell 
fragment wound and spontaneous pneumothorax.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to March 
1968.

This matter is before the Department of Veterans Affairs (VA) 
Board of Veterans' Appeals (Board) on remand from an October 2009 
memorandum decision of the United States Court of Appeals for 
Veterans Claims (Court).  In that decision the Court vacated the 
Board's August 2007 decision denying a disability rating in 
excess of 20 percent for residuals of a pleural cavity injury 
secondary to a shell fragment wound and spontaneous pneumothorax.  
The Court remanded the case as to the Board for actions 
consistent with the Court's decision.

Prior to that Court memorandum decision, this matter originally 
came before the Board on appeal from a March 2000 rating decision 
of the Waco, Texas, Regional Office (RO), in which the RO denied 
a disability rating in excess of 20 percent for residuals of a 
pleural cavity injury secondary to a shell fragment wound and 
spontaneous pneumothorax.  The Veteran perfected an appeal from 
the March 2000 rating decision.  

In November 2001, the Veteran testified via video conference 
before the undersigned Veterans Law Judge.  A transcript of the 
hearing has been associated with claims folder.  In a development 
request dated in February 2002, the Board ordered VA to provide 
the Veteran with several tests, including a "maximum oxygen 
consumption test", to determine the degree of pulmonary 
functioning impairment.   

In October 2003 the Board remanded the case to the RO for further 
development consisting of obtaining certain VA medical records.  
In April 2006, the Board remanded the case to the RO in order for 
the RO to schedule a VA pulmonary examination to determine the 
extent of the pleural cavity injury secondary to a shell fragment 
would.  

In the August 2007 Board decision, the Board denied the claim for 
a disability rating in excess of 20 percent for residuals of a 
pleural cavity injury secondary to a shell fragment wound and 
spontaneous pneumothorax.  The Veteran appealed that decision to 
the Court, which as discussed above, in the Court's October 2009 
memorandum decision vacated the Board's August 2007 decision and 
remanded the case to the Board.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required.


REMAND

In the Court's October 2009 memorandum decision the Court vacated 
the Board's August 2007 decision denying a disability rating in 
excess of 20 percent for residuals of a pleural cavity injury 
secondary to a shell fragment wound and spontaneous pneumothorax, 
and remanded the case to the Board for actions consistent with 
the Court's decision.

In that decision the Court found that in a Board development 
request dated in February 2002, the Board ordered VA to provide 
the Veteran with a respiratory examination to include several 
cited tests, including a "maximum oxygen consumption test".   
The Court noted that the report of the resulting April 2002 VA 
examination showed that a number of pulmonary function tests were 
conducted, but not the maximum oxygen consumption test.  

The Court noted that there was no evidence that a maximum oxygen 
consumption test was ever conducted, and that the only 
explanation of the April 2002 examiner was that the maximum 
oxygen consumption test was not included because it was not a 
regularly provided test in that pulmonary laboratory.  The Court 
found that the language of the Board's ordered tests did not 
specify where the maximum oxygen consumption test should be 
administered, only that it be administered.  On that basis, the 
Court held that there was not substantial compliance with the 
Board's February 2002 order, because the Board's specific 
language regarding the maximum oxygen consumption test was not 
followed.  See Stegall v. West, 11 Vet. App. 268 (1998).

Review of the report of the April 2002 VA examination shows that 
a number of pulmonary function tests were conducted.  However, 
not the maximum oxygen consumption test; and the examiner 
explained that a maximum oxygen consumption test was not included 
because it was not a regularly provided test in the pulmonary 
laboratory there.  

In the April 2006 Remand, the Board in part ordered that the 
claims folder must be made available to the examining physician 
for review of relevant evidence in conjunction with an ordered 
examination.  Review of subsequent reports of VA examinations in 
December 2006, January 2007, and March 2007 show that none of 
these examination reports included findings from a maximum oxygen 
consumption test.  The report of a March 2007 VA general 
examination shows that the claims folder was not available for 
review by the examiner.  

Fulfillment of VA's statutory duty to assist the appellant 
includes providing an additional VA examination by a specialist 
when indicated, conducting a thorough and contemporaneous medical 
examination, and providing a medical opinion, which takes into 
account the records of prior medical treatment.  See Hyder v. 
Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  

Based on the foregoing, a remand is necessary in order to provide 
the Veteran an examination taking into account the records of 
prior treatment; and which includes the test results of a maximum 
oxygen consumption test, as previously ordered by the Board, and 
as mandated by the Court as discussed above.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

Additionally, in the October 2009 decision the Court held that 
the Board failed to give a sympathetic reading to the Veteran's 
appeal by failing to consider staged ratings, and that the Board 
failed to give adequate reasons and bases for its decision.  The 
Board will address these matters if and when the case returns to 
the Board after completion of the below ordered development and 
readjudication at the RO. 

The appeal is REMANDED to the AOJ via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.  Accordingly, the case is REMANDED 
for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Contact the Veteran and request that he 
provide information as to the dates of any 
treatment received after service and dated 
after December 2008 (date of last VA 
treatment record) for his service-connected 
residuals of a pleural cavity injury 
secondary to a shell fragment wound and 
spontaneous pneumothorax.  Request the 
Veteran to furnish signed authorizations for 
the release to the VA of private medical 
records in connection with each non-VA source 
he identifies.  Copies of the medical records 
(not already in the claims folder) from all 
sources should be requested.  All records 
obtained should be added to the claims 
folder.  If requests for any private 
treatment records are not successful, inform 
the Veteran of the nonresponse so that he 
will have an opportunity to obtain and submit 
the records himself, in keeping with his 
responsibility to submit evidence in support 
of his claim. 38 C.F.R § 3.159 (2009).

2.  The AOJ must schedule the Veteran for a 
VA pulmonary examination, by an appropriate 
specialist, to determine the nature and 
extent of his service-connected residuals of 
pleural cavity injury secondary to a shell 
fragment wound.  

Make the claims file available to the 
examiner, who should review the claims 
folders in conjunction with the examination.  
The examiner should note such review in the 
examination report.

The examiner should provide a detailed review 
of the Veteran's current complaints regarding 
the Veteran's residuals of a pleural cavity 
injury secondary to a shell fragment wound 
and spontaneous pneumothorax.  The report of 
examination should contain a detailed account 
of all manifestations of the Veteran's 
residuals of a pleural cavity injury 
secondary to a shell fragment wound and 
spontaneous pneumothorax found to be present.

The examiner should identify any symptoms 
arising etiologically from the service-
connected residuals of a pleural cavity 
injury secondary to a shell fragment wound 
and spontaneous pneumothorax; and distinguish 
those symptoms from any symptoms arising from 
any nonservice-connected conditions.

All studies deemed appropriate in the medical 
opinion of the examiner should be performed, 
including all pertinent laboratory testing 
for evaluation of the service-connected 
residuals of a pleural cavity injury 
secondary to a shell fragment wound and 
spontaneous pneumothorax; and all findings 
should be set forth in detail.
 
The examination must include pulmonary 
function testing with results for 
maximum oxygen consumption test.  The 
pulmonary function testing should also 
include Forced Expiratory Volume (FEV-1), the 
ratio of Forced Expiratory Volume in one 
second to Forced Vital Capacity (FEV-1/FVC), 
and Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO 
(SB)). 

Any other disability resulting from the 
Veteran's residuals of a pleural cavity 
injury secondary to a shell fragment wound 
and spontaneous pneumothorax should be noted.  
The examiner should comment on the examiner's 
impression regarding the Veteran's left 
anterior chest pain contained in the March 
2007 VA general examination report.  The 
examiner should also indicate the effect the 
Veteran's service-connected pulmonary 
disability have on his ability to obtain and 
maintain gainful employment.

The examiner should include in the 
examination report the rationale for any 
opinion expressed.  If the examiner 
determines that it is not feasible to respond 
to any of the inquiries above, the examiner 
should explain why it is not feasible to 
respond.

3.  After the requested examination has been 
completed, the AOJ must ensure that all 
instructions ordered here are undertaken.  If 
not, take corrective action.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  Also the AOJ 
should conduct any additional development 
deemed needed, specifically including any 
such development consistent with mandated 
instructions of the Court in the October 2009 
memorandum decision of the Court.

4.  Then, following any additional 
development deemed appropriate, consider any 
additional evidence received subsequent to 
the RO's issuance of the June 2007 
supplemental statement of the case.  
Readjudicate the claim under review.  In 
doing so, consider whether different ratings 
(staged ratings) are appropriate during the 
relevant period.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  If the benefit sought is 
not granted, issue the Veteran and his 
representative a supplemental statement of 
the case.  Allow an appropriate period of 
time for the Veteran and his representative 
to respond.  Thereafter, return the case to 
the Board for further appellate 
consideration.

No action by the Veteran is required until he receives further 
notice; however, the Veteran is advised that failure to cooperate 
by reporting for examination without good cause may have adverse 
consequences on his claim.  38 C.F.R. § 3.655 (2009).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



